Citation Nr: 0101135	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-18 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for cancer of the 
larynx as due to nicotine dependence or tobacco use in 
service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from October 1945 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Competent medical evidence shows that the veteran's 
nicotine dependence developed during active service.

3.  Competent medical evidence shows that the veteran's 
cancer of the larynx is due to nicotine dependence.


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000).

2.  Cancer of the larynx was caused by the veteran's service-
connected nicotine dependence.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Service connection also may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, that condition is 
considered as part of the original condition.  38 C.F.R. § 
3.310(a) (2000).

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97 (1997).  
In a May 1997 memorandum, the Under Secretary for Health 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  Moreover, the determination as 
to whether a veteran is dependent on nicotine is a medical 
question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during service.  
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C.A. § 
1103).  However, this new section applies only to claims 
filed after June 9, 1998.  As the veteran in the present case 
filed his claim in February 1998, the statutory change will 
not affect the disposition of this appeal.

The veteran's service medical records contain no indication 
that he used tobacco or that he was nicotine dependent.  
Records from Highpoint Regional Hospital show that the 
veteran underwent a total laryngectomy in May 1997 for 
squamous cell carcinoma of the larynx, and underwent a left 
complete neck dissection in September 1997 due to squamous 
cell carcinoma of the larynx metastatic to the left neck.  It 
was noted that he was a heavy smoker all of his adult life.  
He smoked at least one package of cigarettes daily for the 
past 25 years.

In a statement dated April 1998, the veteran reported that he 
began smoking cigarettes during basic training.  He used 
tobacco from 1945 to 1997.  The veteran's wife stated that he 
did not use tobacco prior to active service and claimed that 
he could not quit after service because he was addicted to 
the nicotine.

A March 1999 letter from Richard A. Keever, M.D., stated that 
the veteran had cancer of the larynx caused by tobacco usage, 
and that the veteran was nicotine dependent.  In a September 
1999 letter, Dr. Keever opined that, based on historical 
information provided by the veteran, he became nicotine 
dependent while in the Army.

As to the veteran's claim that his cancer of the larynx was 
due to in-service tobacco use or to nicotine dependency 
developed in service, the Board accepts the veteran's 
contention that he first used tobacco while on active duty.  
However, the veteran has provided no competent medical 
evidence relating his cancer to his use of tobacco during 
service.  The Board notes that the veteran was diagnosed with 
cancer of the larynx in May 1997, approximately five decades 
after his separation from service.  The record contains no 
medical opinion that the veteran's cancer was due to the use 
of tobacco during his period of active service as opposed to 
the fifty years of tobacco use reported by the veteran.  
Therefore, service connection on a direct basis is not 
warranted.

Nevertheless, the veteran has submitted competent medical 
evidence that he became nicotine dependent during his period 
of active service.  Dr. Keever diagnosed the veteran with 
nicotine dependency and found that this dependency originated 
during active duty.  Dr. Keever also found that the veteran's 
cancer of the larynx was due to tobacco usage caused by the 
nicotine dependency.  Therefore, the record contains medical 
evidence that the veteran acquired a dependence on nicotine 
in service, and that this dependence may be considered the 
proximate cause of his cancer of the larynx.  See VAOPGCPREC 
19-97 (1997).  Accordingly, the Board finds that a grant of 
service connection for nicotine dependence and for cancer of 
the larynx, as secondary to nicotine dependence, is 
warranted.



ORDER

Service connection for nicotine dependence is granted.

Service connection for cancer of the larynx is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

